       Case 1:18-cv-00186 Document 26 Filed on 02/20/20 in TXSD Page 1 of 7
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                                                                                      February 20, 2020
                              UNITED STATES DISTRICT COURT                            David J. Bradley, Clerk
                               SOUTHERN DISTRICT OF TEXAS
                                 BROWNSVILLE DIVISION

JOSE ANGEL GONZALEZ PADRON,                     §
                                                §
         Plaintiff,                             §
VS.                                             §   CIVIL ACTION NO. 1:18-CV-186
                                                §
MICHAEL POMPEO,                                 §
                                                §
         Defendant.                             §

                                   ORDER AND OPINION

         Plaintiff Jose Angel Gonzalez Padron seeks a declaratory judgment under 8 U.S.C. § 1503

that he is a United States citizen and entitled to a United States passport. This matter arose

after Defendant United States Secretary of State Michael Pompeo denied Padron’s passport

application, based on a finding that he was not a United States citizen. Padron was not born in

the United States, but alleges that he acquired United States citizenship derivatively through his

father, Raul Gonzalez, who was a United States citizen.

         On January 23, 2020, the Court held a half-day bench trial during which two witnesses

testified and the Court admitted numerous exhibits. Having considered the record and the

applicable law, the Court finds that Padron does not satisfy the requirements to be a United

States citizen.

      I. Findings of Fact

         Padron was born in Mexico in December 1965, the son of Raul Gonzalez and Hipolita

Padron. (Joint Pretrial Order (JPO), Doc. 13, ¶¶ 6A, 6C; Birth Certificate, Doc. 22, 4) The

parties agree that Ms. Padron was a Mexican citizen and Gonzalez was a United States citizen.

(JPO, Doc. 13, ¶¶ 6B, 6D) As a result, Padron can obtain derivative United States citizenship

solely through his father.




1/7
       Case 1:18-cv-00186 Document 26 Filed on 02/20/20 in TXSD Page 2 of 7




         Gonzalez was born in May 1935 in Eagle Pass, Texas, where he lived until about the age

of fifteen, when he moved to Mexico. (Id. at ¶ 6B; Birth Cert., Doc. 22, 7; Transcript, 14)1 The

parties do not dispute that Gonzalez lived in Eagle Pass for at least five years of his childhood.

(Transcript, 52; 1940 Federal Census Data, Doc. 22, 34–36)

         Around the time that Gonzalez moved to Mexico, he began working as a fisherman,

specifically on shrimp boats. (Transcript, 29–30 and 40) He remained in this trade for almost

sixty years, until his death on a shrimp boat in 2009. (Id. at 12) Over those decades, he

consistently worked for United States fishing companies, and would depart from and return to

Port Isabel or the Port of Brownsville. (Id. at 18; Record de Trabajos de Raul Gonzalez, Doc. 22,

56)

         Around 1960, Gonzalez met Hipolita Padron in Mexico. (Transcript, 12) She testified

that from the time they met, Gonzalez would work on shrimp boats for continuous periods of

three to six months. (Id. at 17, 43) The shrimp boats he worked on made port in Port Isabel,

and would also dock at Galveston and Port Aransas. (Id. at 18, 19, 31, 43, and 44) Between

shrimping trips, Gonzalez would visit Ms. Padron for one to two weeks, and then return to

Brownsville, Texas, to stay with one of his brothers until he began a new fishing voyage. (Id. at

20–21, 45) Gonzalez never remained in Mexico for more than a month. (Id. at 24–25)

         Both Ms. Padron and Gonzalez’s brother, Alfredo Gonzalez Cilos, testified that Gonzalez

always fished off the coast of Texas and Louisiana. (Id. at 13, 22, 29, 31, and 40) But no one

communicated with or visited Gonzalez when he was on a shrimp boat. (Id. at 22, 52) And both

Ms. Padron and Cilos based their testimony about Gonzalez’s work on what he or his parents

told them; they had no personal knowledge of those trips. (Id. at 22, 26, 28–29, 46, 52)

         On occasion, between shrimping trips, Gonzalez would perform manual labor while in

Brownsville, but these jobs lasted for only about a week. (Id. at 27)


1The bench trial proceedings have not been officially transcribed. For convenience, the Court includes citations to the
draft transcript, which is consistent with the Court’s recollection of the testimony.
2/7
      Case 1:18-cv-00186 Document 26 Filed on 02/20/20 in TXSD Page 3 of 7




   II. Conclusions of Law

       A. Applicable Standards

       Plaintiff brings this declaratory judgment action under 8 U.S.C. § 1503(a), which

provides the vehicle for individuals within the United States to challenge the denial of a right or

privilege based on the determination of their citizenship. Under Section 1503(a), “[t]he Court

must make a de novo determination of whether a plaintiff is a United States citizen.” Garcia v.

Clinton, 915 F. Supp. 2d 831, 833 (S.D. Tex. 2012), aff’d sub nom. Garcia v. Kerry, 557 F. App’x

304 (5th Cir. 2014) (citation omitted).

       “There are two sources of citizenship, and two only: birth and naturalization.”

Bustamante-Barrera v. Gonzales, 447 F.3d 388, 394 (5th Cir. 2006) (citations and quotations

omitted).   In the current matter, Padron claims derivative citizenship, which is a form of

naturalization and “is determined under the law in effect at the time of the child’s birth.” United

States v. Duron-Caldera, 737 F.3d 988, 990 n.1 (5th Cir. 2013) (citing United States v.

Cervantes-Nava, 281 F.3d 501, 503 n.2 (5th Cir. 2002)); see also Bustamante-Barrera, 447

F.3d at 395. The parties agree that the applicable statute for this case is 8 U.S.C. § 1401(a)(7)

(1952). (JPO, Doc. 13, ¶ 8F) That provision, as in effect in 1965, when Padron was born,

granted citizenship to individuals born outside the United States, but whose “United States

citizen parent . . . was physically present in the United States for ten years before the person’s

birth, five of which must have been after the parent’s fourteenth birthday.” Bermea v. Limon,

No. 1:15-CV-097, 2018 WL 4103011, at *1 (S.D. Tex. July 17, 2018) (citing Section 1401(a)(7)

(1952)).

       In a Section 1503(a) case, the district court holds a bench trial and weighs the evidence,

determines the credibility of witnesses, and resolves conflicting testimony. FED. R. CIV. P.

52(a)(1), (6); United States v. Jennings, 726 F.2d 189, 190 (5th Cir. 1984). Plaintiff carries the

burden of establishing that he is a United States citizen by a preponderance of the evidence. De


3/7
      Case 1:18-cv-00186 Document 26 Filed on 02/20/20 in TXSD Page 4 of 7




Vargas v. Brownwell, 251 F.2d 869, 871 (5th Cir. 1958) (“The burden of proof is on the claimant

to prove that she is an American citizen.”); JPO, Doc. 13, ¶ 8G.            Proving a fact by a

preponderance of the evidence means showing that the existence of that fact “is more likely than

not.” Matter of Briscoe Enterprises, Ltd. II, 994 F.2d 1160, 1164 (5th Cir. 1993). The court must

“resolve all doubts in favor of the United States and against those seeking citizenship.”

Gonzalez-Segura v. Sessions, 882 F.3d 127, 131 (5th Cir. 2018) (quoting Berenyi v. Dist. Dir.,

INS, 385 U.S. 630, 637 (1967)) (quotations omitted).

       B. Application

       Applying the applicable standard and legal principles to the evidence admitted at trial,

the Court concludes that Padron has not established by a preponderance of the evidence that his

father was physically present in the United States for the statutorily required time before Padron

was born. The statute requires that Gonzalez must have been physically present in the United

States for ten years, but five of those years must have been after Gonzalez turned fourteen. The

parties agree that Gonzalez spent at least five years in Eagle Pass before his fourteenth birthday.

As a result, this case turns on whether Padron can establish that during the sixteen and a half

years between May 1949 (when Gonzalez turned fourteen) and December 1965 (when Padron

was born), Gonzalez was physically present in the United States for at least five years. He fails

to do so.

       As an initial matter, the evidence at trial does not demonstrate that Gonzalez spent

considerable time on Texas soil between 1949 and 1965. In between his shrimping trips, he

would typically spend a week or two in Mexico with Ms. Padron, and a brief period with his

brother in Brownsville. His shrimping trips lasted between three and six months, although Ms.

Padron testified that on occasion, they were shorter. Still, even assuming four shrimping trips

per year, Gonzalez would have spent only about four weeks per year in Texas. Over the relevant




4/7
        Case 1:18-cv-00186 Document 26 Filed on 02/20/20 in TXSD Page 5 of 7




time period, such stays would total only about one year of physical presence on United States

land.

         Gonzalez spent the vast majority of those sixteen and half years working on a shrimp

boat out on the water. For Padron to prevail in this lawsuit, he would have to demonstrate that

when Gonzalez spent time on a shrimp boat, he was “physically present” in the United States for

purposes of the applicable statute. This analysis depends on two questions:

         1. While on a shrimp boat, was Gonzalez in the waters of the United States or one of its

            states?

         2. Is a person on a vessel in the territorial waters of the United States (or one of its

            states) “physically present” in the United States for purposes of 8 U.S.C. §

            1401(a)(7)(1952)?

The Court need not reach the second question if the evidence does not establish an affirmative

answer to the first question.

         Based on the evidence that the parties presented, the Court concludes that Padron fails

to demonstrate that Gonzalez, while working on shrimp boats, was in the waters of the United

States or one of its states. Neither trial witness testified as to the specific location of the shrimp

boats on which Gonzalez worked. At best, Gonzalez told Ms. Padron and Cilos that the shrimp

boats worked off the coasts of Texas and Louisiana. While this testimony shows that the shrimp

boats did not travel south into Mexican waters, the testimony does not establish whether the

vessels remained in the territorial waters of the United States or one of its states. Given that Ms.

Padron and Cilos have no personal knowledge of the shrimping industry, they could not testify

as to the specific location of the shrimp trawlers when shrimping.

         Padron’s counsel requests that the Court take judicial notice regarding the customary

practices in the shrimping industry to conclude that the shrimp boats on which Gonzalez worked




5/7
      Case 1:18-cv-00186 Document 26 Filed on 02/20/20 in TXSD Page 6 of 7




traveled within the territorial waters of the Unites States or one of its states. (See Transcript,

59) The doctrine of judicial notice, however, does not bridge the gap in the evidence.

        Under Federal Rule of Evidence 201, district courts can take judicial notice of a “fact that

is not subject to reasonable dispute because it . . . is generally known within the trial court’s

territorial jurisdiction [or] can be accurately and readily determined from sources whose

accuracy cannot reasonably be questioned.” FED. R. EVID. 201(b). Under this rule, courts have

taken judicial notice of geographic locations and boundary markers. See, e.g., Government of

Canal Zone v. Burjan, 596 F.2d 690, 693-694 (5th Cir. 1979). And courts can take judicial

notice of the location of fixed properties, such as government buildings and institutions. United

States v. Alvarado, 519 F.3d 1133, 1135 (5th Cir. 1975) (“[T]he trial judge was warranted in

taking judicial notice of immutable geographic and physical facts adjudicated in a previous

proceeding.”); Weaver v. United States, 298 F.2d 496, 499 (5th Cir. 1962). But courts typically

cannot take judicial notice of the location of moving objects or people on specific dates, when

such facts could be reasonably questioned and are at the crux of the dispute before the court.

See, e.g., United States v. Herrera-Ochoa, 245 F.3d 495, 501 (5th Cir. 2001) (denying to take

judicial notice of where a defendant was found because “such a fact may not be one whose

accuracy cannot be reasonably questioned”) (quotations omitted). Courts may take judicial

notice of facts “generally known within the trial court’s territorial jurisdiction.” FED. R. EVID.

201(b); see Harcon Barge Co. v. D & G Boat Rentals, Inc., 746 F.2d 278, 282 n.1 (5th Cir. 1984),

aff'd on reh'g en banc, 784 F.2d 665 (5th Cir.), cert. denied, 107 S.Ct. 398 (1986) (taking judicial

notice of uniform practices of court personnel). But the customary practices of shrimp trawlers

in the Gulf of Mexico between 1950 and 1965 goes well beyond the generally-known facts subject

to judicial notice.

        Based on the parameters of Rule 201, the Court declines to take judicial notice of

Gonzalez’s specific location while on shrimp trawlers. As a result, Padron does not establish by


6/7
      Case 1:18-cv-00186 Document 26 Filed on 02/20/20 in TXSD Page 7 of 7




a preponderance of the evidence that when Gonzalez worked on a shrimp boat, he was in the

territorial waters of the United states or one of its states. This conclusion precludes a finding

that Gonzalez was “physically present” in the United States for purposes of the relevant statute.

   III. Conclusion

       This case presents a sympathetic situation. The passage of time renders unavailable

those witnesses, including Padron’s father himself, who could provide highly-relevant

testimony. But the Court is bound to consider the evidence as presented at trial and based on

the applicable standards. As a result, the Court finds that Padron has not met his burden to

show that he is a United States citizen.

       Accordingly, it is:

       ORDERED that Plaintiff Jose Angel Gonzalez Padron’s request for a declaratory

judgment is DENIED.

       SIGNED this 20th day of February, 2020.


                                                 _________________________________
                                                 Fernando Rodriguez, Jr.
                                                 United States District Judge




7/7
